Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (the “Agreement”) is dated as of July 5, 2006, by and
between X-RITE, INCORPORATED, a Michigan corporation with its principal office
located at 3100 44th Street, S.W., Grandville, Michigan 49418 (“X-Rite”), and
Peter M. Banks (“Banks”).

WHEREAS, Banks currently serves on the Board of Directors of X-Rite (the “Board
of Directors”) and on the Nominating and Governance Committee (the “NGC”) and
the Compensation Committee of the Board of Directors (the “Compensation
Committee” and, together with the NGC, the “Committees”); and

WHEREAS, Banks desires to resign from the Board of Directors and the Committees,
and X-Rite desires to provide Banks with certain compensation in consideration
of his service on the Board of Directors and his performance of the Consulting
Services (as defined below), all on the terms and conditions set forth herein.

NOW, THEREFORE, X-Rite and Banks hereby agree as follows:

 

1. Resignation. Banks hereby resigns from the Board of Directors, the NGC and
the Compensation Committee, effective as of immediately prior to the completion
of the acquisition by X-Rite of a majority of the issued shares of Amazys
Holding AG (“Amazys”) pursuant to the Transaction Agreement between X-Rite and
Amazys dated January 30, 2006 (the “Termination Date”).

 

2. Director Emeritus Status. X-Rite shall take such action as is necessary to
cause Banks to attain Director Emeritus status in accordance with X-Rite’s
Amended and Restated Bylaws (the “Bylaws”) effective as of the Termination Date
and continuing for a period of five (5) years thereafter (the “Term”). In
accordance with the Bylaws, during the Term, Banks shall (i) be given notices of
all meetings of the Board of Directors and (ii) be entitled to attend and
participate in all such meetings, provided that Banks shall not be entitled to
vote and shall not be counted for purposes of determining a quorum. As provided
in the Bylaws, during the Term, Banks shall receive an annual cash retainer fee
equal to the lesser of (A) the annual cash retainer fee in place as of the
Termination Date or (B) the annual cash retainer fee in place at any time during
the Term, and shall be entitled to reimbursement for expenses of attendance at
meetings of the Board of Directors.

 

3. Consulting Services. From and after the Termination Date, Banks shall perform
such consulting services for X-Rite as the Board of Directors or Chief Executive
Officer of X-Rite may reasonably request from time to time (the “Consulting
Services”). For the avoidance of doubt, Banks’ attendance and participation at
meetings of the Board of Directors as a Director Emeritus shall not constitute
Consulting Services under this Agreement.

 

4. Compensation. In consideration of Banks’ past service and his performance of
the Consulting Services, X-Rite shall provide to Banks:

 

  (a) a cash payment in the amount of One Thousand United States Dollars
($1,000.00) for each day Banks provides the Consulting Services, payable within
thirty (30) days following Banks’ provision of the Consulting Services; and

 

  (b) an option to acquire 8,000 shares of X-Rite’s common stock, par value
$0.10 per share, at a price per share equal to the fair market value of such
shares on the day immediately preceding X-Rite’s 2006 annual meeting of
shareholders (the “Annual Meeting”), which option shall be granted to Banks
promptly following the Annual Meeting.



--------------------------------------------------------------------------------

Banks acknowledges and agrees that, except for annual retainer and meeting fees
payable to Banks for the period prior to the Termination Date and except as
expressly provided herein, X-Rite shall have no obligation to pay or provide to
Banks any compensation, payment or other consideration of any kind.

 

5. Confidentiality. Banks shall forever hold in strictest confidence and shall
not use or disclose any confidential information, technique, process,
development, or experimental work, trade secret, customer lists, or other secret
and confidential matter relating to the products, services, sales, employees, or
business of X-Rite. In addition, Banks agrees that he will not use such
information for his benefit or the benefit of any third party.

 

6. Status; Taxes. The relationship of Banks to X-Rite shall be that of an
independent contractor and nothing in this Agreement shall be deemed to create
any employment or agency relationship between X-Rite and Banks. Banks shall be
responsible for, and shall timely file all reports related to, all personal
income and other payroll taxes payable with respect to compensation received
hereunder and accepts exclusive responsibility for all contributions required
under social security laws and unemployment compensation laws or other payments
under any laws of similar character.

 

7. Notice. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to Banks at the address set forth under his signature, or to
X-Rite at its principal executive offices to the attention of the Secretary, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 

8. Complete Agreement. This Agreement contains the full and complete
understanding of the parties hereto with regard to the subject matter contained
herein. No other agreements or undertakings of the parties shall in any manner
limit or alter the nature and scope of the terms hereof unless in writing duly
executed by both parties and expressly providing that the same shall be
controlling over any conflicting terms contained herein.

 

9. Assignment. This Agreement is personal as to the rights and interests of
Banks, and as such, Banks may not assign or transfer his rights, duties or
obligations under this Agreement, in whole or in part, without the prior written
consent of X-Rite.

 

10. Waiver. The failure of X-Rite or Banks to insist, in any one or more
instances, upon performance of any of the terms or conditions of this Agreement,
shall not be construed as a waiver or relinquishment of any rights granted
hereunder or the future performance of any such term, covenant or condition. No
amendment or waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

11. Governing Law. This Agreement was entered into in the State of Michigan and
shall be construed and interpreted in accordance with the laws of the State of
Michigan as applied to contracts made and to be performed in the State of
Michigan. Any action arising out of or to enforce this Agreement must be brought
in courts in the State of Michigan. The parties consent to the jurisdiction of
the courts in the State of Michigan and to service of process by registered
mail, return receipt requested, or by any other manner provided by law.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, X-Rite has caused this Agreement to be executed by a duly
authorized corporate officer and Banks has executed this Agreement as of the
date and year first above written.

 

X-RITE:

X-RITE, INCORPORATED

By:

 

/s/ Mary E Chowning

Name:

 

Mary E. Chowning

Title:

 

Chief Financial Officer

BANKS:

/s/ Peter M. Banks

Peter M. Banks

5602 Newanga Avenue

Santa Rosa, California 95405

 

- 3 -